Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.  The rejection of claim(s) 24 under 35 U.S.C. 103 as unpatentable over Demizu et al. (US 2016/0071654) in view of Taniguchi et al. (US 5,349,496) is maintained.
As explained in the previous office action Demizu et al. disclose an electrolytic capacitor, comprising:
at least one capacitor element (170)
an anode foil (141) having a first part including a first end (right), and a second
part including a second end (left),
a dielectric layer (150) formed on at least a surface of the second part (right), and
a cathode part (160) covering at least part of the dielectric layer (150);
an electrically insulating member (151) insulating the first part (right) from the cathode part (160);
a package body (110) enclosing the capacitor element (170); and
an external electrode (130) on the anode side and an external electrode (120) on the cathode side, wherein the first part includes a porous portion (see fig. 3),
at least a surface of the second part has a porous portion (see fig. 3), a thickness of the anode foil (141) at an end face of the first end (right) is the same as a thickness of the anode foil (141) at the second part, 
the package body (110) includes a first filler [0130],
the insulating member (151) includes no filler [0077], the insulating member has an end A on a side of the first end and an end B on a side of the second part,
the end face of the first end and an end face of the end A are each exposed from the package body and the end face of the first end is in contact with the external electrode on the anode side (note — [0067]); wherein the external electrode on the cathode side includes a first electrode layer (49) and a second electrode layer (50); wherein the first electrode layer is a plating layer (dry plating methods are disclosed in [0045]).
Demizu et al. disclose the claimed invention except for an end face of the cathode part is exposed from the package body and is in contact with the external electrode on the cathode side.
Taniguchi et al. a solid electrolytic capacitor wherein an end face of a cathode part (16 - see fig. 1) that is exposed from a package body (20) and is in contact with an external electrode (24’-26’) on the cathode side.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capacitor of Demizu et al. where an end face of the cathode part is exposed from the package body and is in contact with
the external electrode on the cathode side, since such a modification would remove the need to use a cathode lead and increase volumetric efficiency.
	Applicant argues that the Taniguchi reference teaches that porous conductor layers 24 and 24’ are on an inner side of an external electrode layer in an effort to improve the weak adhesion between an outer resin layer and a plating layer and the references teaches away from a plating layer so as to be in contact with the end face of the package body. 
	Applicant is reminded that the examiner relied on Taniguchi et al. for the specific teaching of exposing the cathode layer from the external resin layer.  
Modifying the solid electrolytic capacitor of Demizu et al. by exposing the cathode layer from the external resin layer would not only remove the need to have a cathode lead but would improve volumetric efficiency of the capacitor.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demizu et al. (US 2016/0071654) in view of Taniguchi et al. (US 5,349,496).
Regarding claim 24, Demizu et al. disclose an electrolytic capacitor, comprising:
at least one capacitor element (170)
an anode foil (141) having a first part including a first end (right), and a second
part including a second end (left),
a dielectric layer (150) formed on at least a surface of the second part (right), and
a cathode part (160) covering at least part of the dielectric layer (150);
an electrically insulating member (151) insulating the first part (right) from the cathode part (160);
a package body (110) enclosing the capacitor element (170); and
an external electrode (130) on the anode side and an external electrode (120) on the cathode side, wherein the first part includes a porous portion (see fig. 3),
at least a surface of the second part has a porous portion (see fig. 3), a thickness of the anode foil (141) at an end face of the first end (right) is the same as a thickness of the anode foil (141) at the second part, 
the package body (110) includes a first filler [0130],
the insulating member (151) includes no filler [0077], the insulating member has an end A on a side of the first end and an end B on a side of the second part,
the end face of the first end and an end face of the end A are each exposed from the package body and the end face of the first end is in contact with the external electrode on the anode side (note — [0067]); wherein the external electrode on the cathode side includes a first electrode layer (49) and a second electrode layer (50); wherein the first electrode layer is a plating layer (dry plating method is disclosed in [0045]).
Demizu et al. disclose the claimed invention except for an end face of the cathode part is exposed from the package body and is in contact with the external electrode on the cathode side.
Taniguchi et al. a solid electrolytic capacitor wherein an end face of a cathode part (16 - see fig. 1) that is exposed from a package body (20) and is in contact with an external electrode (24’-26’) on the cathode side.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capacitor of Demizu et al. where an end face of the cathode part is exposed from the package body and is in contact with
the external electrode on the cathode side, since such a modification would remove the need to use a cathode lead and increase volumetric efficiency.

Allowable Subject Matter
Claims 1, 3-12, 15-16, 18-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations the prior art does not teach nor suggest a solid electrolytic capacitor:
A) wherein the insulating member is a resin tape (claims 1, 12); and 
B) when a face of the package body from which the end face of the first end is exposed is a face X, the first electrode layer covers the end face of the first end and a majority of the face X (claim 22).
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a manufacturing method of an electrolytic capacitor:
A) wherein the insulating member is a resin tape (claims 16 and 23).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848